DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Amendments Received
Amendments to the claims were received and entered on 3 Jan 2022.
 
Status of the Claims
Canceled: 11–13, 15, 16 and 24
Examined herein: 1–10, 14 and 17–23

Priority
In this action, all claims are examined as though they had an effective filing date of 20 Mar 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, changes in priority claim(s), or further analysis of the disclosure(s) of any priority application(s).

Information Disclosure Statement
Applicant is reminded of the "duty to disclose to the Office all information known to that individual to be material to patentability" (37 CFR 1.56). The examiner notes that the specification includes citations to numerous documents, none of which have been submitted on an IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 

Withdrawn Rejections
The objections to claims 6, 7 and 8 are hereby withdrawn in view of Applicant's amendments.
All rejections of claims 11–13, 15, 16 and 24 are hereby withdrawn; their cancelation moots the rejections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–10, 14 and 17–23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
This rejection is maintained from the previous Office action.  The rationale has been revised in view of Applicant's arguments.
Claim 1, in step (f), recites "calculating differences between the test genomic region and the reference genomic region for primer 3ʹ-end stability [], primer melting temperature [], amplicon length [], amplicon GC content [], and GC content of amplicon flanking sequences []".  Claim 17 recites a similar limitation in step (e).  The claims, even when read in light of the specification, do not particularly point out how to calculate these values for each of the genomic regions.
"The term 'primer' or 'oligonucleotide primer' as used herein, refers to an oligonucleotide that hybridizes to the template strand of a nucleic acid and initiates synthesis of a nucleic acid strand 
Similarly, "the term 'amplicon' refers to the amplified nucleic acid product of a PCR reaction or other nucleic acid amplification process" (specification ¶ 0038).  Like "primer", an amplicon is not a "genomic region".  Amplicons may be identified that fall within or overlap with a genomic region.  Again, neither the claims nor the specification particularly points out how to determine which amplicon is the amplicon for "calculating difference between the test genomic region and the reference genomic region for … amplicon length [], amplicon GC content [], and GC content of amplicon flanking sequences []"; or if many such amplicons are used to characterize the genomic region, how the length, GC content, and GC content of flanking sequences are aggregated.
Additionally, step (g) of claim 1 recites "fitting data to obtain regression parameter values A1, A2, A3, A4 and A5".  Claim 17 recites a similar limitation in step (f).  There are five regression parameter values, but only one sample of the independent variables: the five differences calculated between the test genomic region and the reference genomic region.  This is an underdetermined system (i.e. one sample and five coefficients), so the "fitting" cannot be performed.
1, A2, A3, A4 and A5 to calculate a predicted logarithmic normalized ratio of amplicon coverage.  Claim 17 recites a similar limitation in step (g).  The claims, even when read in light of the specification, do not particularly point out how to perform this "correcting", or how the regression values are "us[ed]".  While using a linear model to make predictions in straightforward and widely practiced, the disclosure does not define what the predictors are in this situation; i.e. what values are being input as             
                D
                i
                f
                
                    
                        f
                    
                    
                        
                            
                                3
                            
                            
                                '
                            
                        
                        -
                        e
                        n
                        d
                         
                        s
                        t
                        a
                        b
                        i
                        l
                        i
                        t
                        y
                    
                
                ,
                 
                D
                i
                f
                
                    
                        f
                    
                    
                        T
                        m
                    
                
            
        , etc.
None of the dependent claims remedies these deficiencies, so they are likewise rejected.
The examiner cannot infer applicant's intended claim scope without considerable speculation, so these claims will not be examined with respect to the prior art (MPEP 2173.06 § II).

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 3 Jan 2022, Applicant asserts that the claim limitations are definite, referring to portions of the specification without further explanation or evidence (pp. 7–9).  Having reviewed these arguments, the examiner finds that some of the previously-identified limitations are sufficiently clear, but the claims nonetheless still recite indefinite limitations, and do not distinctly claim the subject matter of the invention.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


This rejection is maintained from the previous Office action.  The rationale has been revised in view of Applicant's arguments.
As explained above, the disclosure does not describe how to perform the steps of "calculating differences between the test genomic region and the reference genomic region for primer 3ʹ-end stability [], primer melting temperature [], amplicon length [], amplicon GC content [], and GC content of amplicon flanking sequences []", as recited in claims 1 and 17.  Similar procedures are known in the art; e.g. calculating the 3ʹ-end stability and melting temperature of a specific primer at a specific hybridization target; calculating the GC content of an amplicon.  But, the specific claimed procedures are not well-known, the disclosure does not describe how to perform them, and there is no straightforward manner of adapting existing procedures to the specific claimed context.  These claim elements are therefore not sufficiently described in the disclosure in such a way as to reasonably convey to one skilled in art that the joint inventors had possession of the claimed invention.

Response to Arguments - Rejections Under 35 USC § 112(a)
In the reply filed 3 Jan 2022, Applicant asserts that "Applicant has provided working examples of methods for … calculating primer 3ʹ-end stability" (p. 9).
This is not a reasonable interpretation of the disclosure.  The specification repeatedly mentions "primer 3ʹ-end stability", but does not actually describe how this quantity is calculated for a given genomic region.  Likewise, the originally-filed disclosure does not describe how to calculate "primer 
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–10, 14 and 17–23 are rejected under 35 USC § 101 because the claimed invention(s) is/are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to more clearly follow current Office practice for examining claims under § 101.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "correcting amplification bias".
Mathematical concepts recited in the claims include "calculating a ratio of amplicon coverage …"; "removing outliers"; "normalizing the ratio of amplicon coverage …"; "calculating differences …"; "fitting data …"; and "correcting amplification bias …".
Steps of evaluating, analyzing or organizing information recited in the claims include "acquiring amplicon coverage data …" and "receiving inputted amplicon coverage data".

Claim 1 recites an additional element that is not an abstract idea: "amplifying target nucleic acids".  This additional element is insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the limitation is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Prior to the time of invention, amplifying target nucleic acids was well known: "DNA may be amplified prior to sequencing using any suitable polymerase chain reaction (PCR) technique known in the art" (specification ¶ 0050).  This step imposes no meaningful limitations on the scope of the claim, because the amplification is performed in exactly the same way regardless of whether the claimed abstract idea is subsequently performed, or whether a different data analysis is performed on the data.  Finally, this step merely gathers the data on which the abstract idea operates.  Hence, this step constitutes insignificant extrasolution, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 17 recites an additional element that is not an abstract idea: that the method is "computer implemented".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic step of "amplifying target nucleic acids" constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. nucleic acid amplification).  See MPEP 2106.05(a) and 2106.05(h).


Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 3 Jan 2022, Applicant asserts that claim 1 "recites tangible elements, and as a whole is not directed to a law of nature" (p. 11).  Applicant further makes a similar assertion for claim 17 (p. 12).
"The claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception" (MPEP 2106 § I).  Merely reciting additional elements besides a judicial exception does not meet the standard of statutory eligibility under § 101.  Rather, the claim as a whole must recite "significantly more than the exception".  As explained above, neither claim 1 nor claim 17, nor any of their dependents, meet this standard.  While claims 1 and 17 recite additional elements besides the abstract idea, those additional elements are not sufficient to integrate the abstract idea into a practical application, nor are they sufficient to amount to an inventive concept.
Applicant further argues that "the claimed method provides significant improvements to a technical field" (p. 12).  But the example of the alleged technical improvement requires activity that differs significantly from the scope of the claim.  The claims are not limited to amplicons or amplification data that could be used to "enable to [sic] the accurate detection of fetal aneuploidy" (p. 12).  Furthermore, even if the claims were limited to such an application, merely "detecting copy number variation" (clm 22) and "detecting chromosomal aneuploidy" (clm 23) are not technical fields.  Instead, they are determinations made about natural phenomena.  Though those determinations are based on 
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references describe various methods of correcting amplification bias — or other systematic biases — when using massively parallel sequencing data to detect copy number variations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631